MEMORANDUM **
Keldren Chedal Joshua appeals from the 188-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute a controlled substance, in violation of 21 U.S.C. § 846. We dismiss the appeal.
Joshua contends that he retains the right to contest his sentence because the district court failed to completely inform *697him of the limited waiver of appeal rights in the plea agreement, as required by Federal Rule of Criminal Procedure ll(b)(l)(N). This contention fails. The entire record is to be taken into account when considering the effect of any Rule 11 error. See United States v. Ma, 290 F.3d 1002, 1005 (9th Cir.2002) (concluding that there was no plain error where the defendant acknowledged in writing that she read and understood the plea agreement). Accordingly, we enforce the waiver and dismiss the appeal.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.